'HALLEY, Justice.
Claimant instituted proceedings for compensation against his employer the Rinder-knecht Company, its insurance carrier, Employers Mutual Liability Insurance Company of Wisconsin and Special Indemnity Fund, petitioner (hereinafter referred to as the Fund), stating that on August 2, 1957, while engaged by the named employer, he sustained an accidental injury to his head which was occasioned by falling lumber. At the time of this injury, claimant stated, he was a, physically impaired person by reason of pre-existing disability from certain multiple prior injuries.
After a hearing on September 2, 1958, the trial judge found that as a result of his last injury claimant sustained 50 per centum loss of hearing in each ear and a permanent partial disability of 2.5 per centum to the body as a whole. Statutory compensation amounting in the aggregate to 112.5 weeks or $3,375 was adjudged against the employer. This award is now final.
On April 14, 1959, a proceeding was conducted to determine the claim as against the Fund, after which the trial judge entered an order finding, among others, as follows: (a) when claimant sustained his last com-pensable injury on August 2, 1957, he was a previously impaired person by virtue of numerous prior injuries, which impairment was obvious to an ordinary layman; (b) before his last accident on August 2, 1957, claimant had permanent partial disability of 75 per centum to the body as a whole by virtue of pre-existing impairments; (c) previous injuries in combination with the latter caused claimant to be permanently totally disabled.
Upon the findings as outlined the trial judge entered an order against the Fund for permanent total disability less the amount-of compensation allowed against the last employer. The State Industrial Court en banc affirmed the action on appeal.
The Fund brings the proceedings before this Court to obtain a review of the award. Challenged as unsupported by competent medical evidence is the finding of the tribunal below that claimant, prior to the last injury on August 2, 1957, had 75 per centum permanent partial disability to the body as a whole by virtue of the pre-existing impairments.
It is argued in substance that while both medical reports admitted on behalf of the claimant set forth the degree of disability suffered by him as a result of each individual prior accident, neither gave an opinion as to the percentage of disability produced by all the pre-existing impairments considered collectively. When added together, petitioner urges, these disabilities (recited in full in the order) amount only to 69 per centum. Hence the finding of the trial judge that before his last injury claimant had 75 per cent permanent partial disability by virtue of all of his previous accidents is wholly without support in evidence.
When prior injuries in combination with the latter produce permanent total disability, it is not essential, nor does the statute require, that the trial tribunal specifically determine the percentage of disability resulting from claimant’s pre-existing impairments and there is no error in failing to make a finding on such issue. A fortiori, a mere inaccuracy or discrepancy in comput*771ing the degree of disability which constituted claimant a physically impaired person as defined by 85 O.S.1951 § 171, is deemed harmless and does not vitiate the award. It is manifest that neither a mere inaccuracy nor even an entire absence of such finding can operate to prejudice any right of the Fund, since compensation for disability attributable to prior impairments may not be deducted from the award against the Fund where claimant's combined injuries result in permanent total disability. Special Indemnity Fund v. Wright, Okl., 350 P.2d 936; Special Indemnity Fund v. Gentile, Okl., 350 P.2d 306; Special Indemnity Fund v. Simpson, Okl., 349 P.2d 635; Special Indemnity Fund v. Wilson, Old., 348 P.2d 1072; Special Indemnity Fund v. Townsend, Okl., 346 P.2d 928.
Petitioner does not deny and the record amply sustains the conclusion that claimant, prior to his injury on August 2, 1957, was a physically impaired person as defined by 85 O.S.1951 § 171. Neither is it seriously disputed that there is' competent medical proof upon which to base the finding that by reason of prior injuries in combination with the latter claimant is now permanently totally disabled. This evidence is sufficient to support the award.
Petitioner further argues claimant had had no injury “of any consequence” since 1947 and none since 1952. He was able to perform work as a cement finisher and the loss of hearing did not incapacitate him for employment in the present occupation.
There is a conflict between the medical proof of claimant and that introduced by the Fund. It is not our province to weigh the evidence:
“Where, in a proceeding before the Industrial Commission, the disability alleged to exist is of such character as to require skilled and professional men to determine the cause and extent thereof, the question is one of science and must necessarily be proved by the testimony of skilled professional persons, and a finding of fact based thereon when reasonably supported will not be disturbed.” City of Kingfisher et al. v. Jenkins et al., 168 Okl. 624, 33 P.2d 1094.
The findings of the State Industrial Court are not otherwise challenged. We conclude the evidence is sufficient to support the award. Award sustained.
DAVISON, C. J., WILLIAMS, V. C. J., and JOHNSON and BERRY, JJ., concur.
BLACKBIRD, JACKSON and IRWIN, JJ., dissent.